Citation Nr: 0605559	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  02-12 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1961 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which declined to reopen the 
veteran's previously denied claim of entitlement to service 
connection for residuals of a low back injury.

During the appeal, in November 2003, the veteran appeared 
before the undersigned Veterans Law Judge in a Travel Board 
hearing to present testimony on the issue on appeal.  He 
submitted additional evidence at that time, with a waiver of 
RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.

In May 2004, the Board reopened the claim, and remanded it 
for further development.  Such was undertaken by the Appeals 
Management Center (AMC), who then issued a supplemental 
statement of the case in August 2005.


FINDING OF FACT

The veteran's low back disorder first manifested many years 
after service and has not been related to service.


CONCLUSION OF LAW

The veteran's low back disorder was not incurred or 
aggravated in his active duty service; nor may it be so 
presumed.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from an 
original claim for service connection for a low back 
disorder.  In this context, the Board notes that a 
substantially complete application was received in May 2001.  
In September 2001, prior to its adjudication of this claim, 
the AOJ provided notice to the veteran regarding the VA's 
duties to notify and to assist.  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  While 
the veteran was not instructed to "submit any evidence in 
his possession that pertains to the claim," he was advised 
to notify VA of any information or evidence in support of his 
claim that he wished VA to retrieve for him.  Thus, the Board 
finds that the content and timing of the September 2001 
notice comport with the requirements of § 5103(a) and 
§ 3.159(b).

The Board notes that the veteran was further notified in June 
2004 of VA's duties.  At this time, he was also instructed to 
submit any evidence in his possession that pertained to his 
claim.  In response, through his representative, he submitted 
further medical records.  These, and the rest of the evidence 
of record, were reviewed by the AMC in September 2005, at 
which time the claim was readjudicated without reference to 
the prior adjudications.  Thus, the Board finds no prejudice 
to the veteran in the fact that the initial AOJ denial pre-
dated VCAA-compliant notice.  

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All identified and 
available records have been secured.  Specifically, the Board 
notes that the veteran alleges he received in treatment for 
low back pain at the VA Medical Center (VAMC) in Livermore, 
California immediately following service.  In February 2002, 
the RO requested all outpatient and inpatient summaries for 
this veteran from that facility, from 1963 to 1974.  In 
response, the VAMC sent records documenting two hospital 
stays in 1972.  Also in February 2002, the RO requested all 
inpatient and outpatient reports from San Diego VA Healthcare 
System, from 1961 to 2002.  A negative reply was received in 
March 2002, indicating that a search returned no records for 
the veteran.  

The veteran also alleges that he received treatment at a 
private hospital directly following service.  However, as the 
veteran testified in his November 2003 hearing, he attempted 
to retrieve those records, but the hospital had destroyed 
them due to the number of years that had passed.

Throughout the appeal, the RO and the AMC have retrieved 
clinical records from VA facilities in Arkansas, from January 
2002 forward.  Additionally, records from identified private 
facilities have also been secured, dating from 1969 to the 
present.  The Board finds that VA has made every effort to 
secure all identified and available records for this veteran.  

The Board notes that the duty to assist includes scheduling a 
medical examination of the veteran when circumstances 
indicate that there was an incident in service and a current 
disability possibly related to the same.  See 38 C.F.R. 
§ 3.159(c)(4) (2005).  In this case, the veteran underwent 
such examination in October 2004, at which time a medical 
opinion was offered as to the etiology of his back disorder.  

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Service Connection

The veteran contends that while in service aboard the USS 
Paul Revere, he and other servicemen took shore leave to 
Taiwan, where he was subsequently robbed by a mob of people, 
and was injured badly.  Specifically, he posits that the 
injuries to his back received at that time continued beyond 
his separation from service, and are the cause of his current 
disability.  

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1131.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The nexus requirement may be satisfied by evidence that a 
chronic disease subject to presumptive service connection 
(here, arthritis) manifested itself to a compensable degree 
within one year of separation from service.  See Traut v. 
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993).  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

In this case, service medical records include the veteran's 
January 1959 enlistment examination for the Naval Reserve, at 
which time his spine was evaluated as normal.  The veteran's 
active duty enlistment examination, in October 1960, noted 
minimal asymptomatic scoliosis.  In December 1962, the 
veteran reported to sick call with a lumbosacral joint 
sprain.  The note indicated that the veteran was on liberty, 
got into a fight, and was brought back to the ship.  Three 
days later, he was discharged to duty.  The veteran's August 
1963 separation examination report lists his spine as normal.  

The Board notes that the veteran has questioned whether the 
separation exam of record is actually an examination of him, 
as he does not remember such an exam, and at one point during 
his appeal, service medical records for a different veteran 
by the same first and last name were sent him.  To that end, 
the Board observes that the identification number, birth date 
and place, and next of kin listed on the separation exam all 
match those listed by the veteran on his enlistment 
examination.  Thus, there is no question as to whether this 
exam is actually of the veteran. 

Post-service records include private medical reports dated in 
February and November 1969 and March 1972.  These records 
chronicle injuries to the veteran's back, to include one to 
his "mid back" as the result of a 1964 motor vehicle 
accident, an unspecified injury in 1966, and work-related 
injuries in 1967 and 1969.  The November 1969 report 
specifically speaks to the veteran's complaints of low back 
pain, and his having been in "about 17 accidents" involving 
his back.  There was no mention of the December 1962 fight in 
service in any of these earlier reports.  Neurological 
evaluation of the low back in November 1969 was negative.  
The concurrent x-ray of the lumbosacral spine revealed no 
evidence of fracture, narrowing of the disc space, or any 
other congenital, metabolic, neoplastic, degenerative, or 
inflammatory disease.

Hospital admission records dated in July 1972 show that the 
veteran was admitted for approximately one month for 
complaints of low back pain.  Physical examination on 
discharge was negative, aside from a weak right Achilles 
reflex.  X-rays did not show any significant abnormality.  

The balance of the records demonstrate on-going treatment for 
low back pain from 1987 through the present.  Of note is an 
April 1992 private treatment note, indicating a history of 
treatment for degenerative disc disease (DDD).  A May 2000 x-
ray is the first of record to confirm the diagnosis. 

The veteran underwent VA spine examination in October 2004.  
A complete history was taken regarding the veteran's injuries 
to his back, to include the December 1962 fight in which he 
sustained a lumbosacral joint sprain, and the subsequent 
post-service accidents.  The examiner also reviewed post-
service records, specifically referring to instances of 
treatment from the file.  Examination and x-ray confirmed a 
diagnosis of chronic low back pain with varying degrees of 
DDD throughout the lumbar spine.  The examiner opined that 
the veteran's back disorder would not be at least as likely 
as not related to the injury which occurred in service.  He 
further noted that it would be much more likely related to 
the multiple injuries which occurred following his discharge.  
In explaining his opinion, the examiner noted that based on 
the service medical records, the veteran appeared to have 
recovered from the sprain in service with no residuals.  He 
further noted that the veteran's 1963 separation examination 
was negative for pathological findings referable to the 
spine.  

In assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).

In this case, the Board notes that the October 2004 opinion 
is the only competent medical opinion of record on the issue 
of etiology of the veteran's back disorder, and argues 
against a medical nexus between the veteran's in-service 
sprain and his current disability.  The examiner reviewed the 
claims file, stated an opinion, and provided support for that 
opinion.  For these reasons, the Board finds it to be 
credible.  

The Board has considered the veteran's own assertions that 
his current back disorder was caused by the injury sustained 
in a fight in service.  However, the Board finds that such 
assertions are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The evidence does 
not reflect that the veteran possesses medical knowledge 
which would render his opinion as to etiology and a medical 
diagnosis competent.

Absent evidence to the contrary, the Board is not in a 
position to question the sole medical opinion of record.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board 
concludes that the preponderance of the evidence is against 
the veteran's claim; therefore, the benefit of the doubt 
provision does not apply.  Service connection on a direct 
basis is not warranted.

With respect to presumptive service connection for arthritis, 
the Board notes that to conclude that the veteran's DDD is 
associated with arthritis requires a medical opinion, which 
is not present in this case.  However, assuming for the sake 
of argument that the veteran's DDD of the lumbosacral spine 
is associated with arthritis, the first documented diagnosis 
is in April 1992.  Thus, the record fails to establish that 
arthritis became manifest within one year of the veteran's 
separation from service, that is, by September of 1964.  
Therefore, presumptive service connection is not warranted in 
this case.


ORDER

Entitlement to service connection for a low back disorder is 
denied. 


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


